           Case 1:16-cv-09992-RJS Document 10 Filed 07/13/20 Page 1 of 16



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


CANDIDO ANTOMATTEI,

                  -v-
                                                                        No. 16-cv-9992 (RJS)
UNITED STATES OF AMERICA,                                               No. 12-cr-322 (RJS)
                                                                       OPINION AND ORDER
                           Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

         Petitioner Candido Antomattei, proceeding pro se, brings this petition for a writ of habeas

corpus pursuant to 28 U.S.C. § 2255. (Doc. No. 614 (the “Petition”). 1) Petitioner – who was

convicted after a jury trial of conspiracy to possess with intent to distribute heroin, crack cocaine,

and phencyclidine (“PCP”), in violation of 21 U.S.C. §§ 841(b)(1)(A), and using and possessing

a firearm in furtherance of a drug trafficking crime, in violation of 18 U.S.C. §§ 924(c) – asserts

that (1) his sentence following his conspiracy conviction is invalid because “the Jury never

considered [his] individual culpability,” and the district court sentenced him based on the quantity

of drugs “from the conspiracy as a whole” (id. at 6–7); and (2) he received ineffective assistance

of counsel because his attorney incorrectly explained conspiracy liability and did not adequately

advise him of the implications of refusing the government’s pretrial plea offers (id. at 9–10). For

the reasons set forth below, the Petition is DENIED.




1
  Unless otherwise indicated, all docket citations refer to the docket in Petitioner’s criminal case, United States v.
Antomattei, 12-cr-322 (RJS). In addition, the Court cites on occasion to materials contained in the record of
Petitioner’s direct appeal to the Second Circuit – “App’x” refers to the appendix filed by Antomattei (2d Cir. No. 14-
2187, Doc. Nos. 21–23) and “S. App’x” refers to the supplemental appendix filed by the government (2d Cir. No. 14-
2187, Doc. No. 40). In ruling on the Petition, the Court has also considered the government’s response (Doc. No. 620
(“Response”)), trial counsel Jill Shellow’s sworn affirmation and attachments thereto (Doc. Nos. 618 (“Affirmation”);
618-1; 618-2), and Petitioner’s reply (Doc. No. 622 (“Reply”)).
         Case 1:16-cv-09992-RJS Document 10 Filed 07/13/20 Page 2 of 16



                                              I. BACKGROUND

       On February 28, 2013, Petitioner was indicted, along with six other individuals, for

participating in a conspiracy to distribute heroin and crack cocaine in the Bronx, New York, and

for using a weapon in furtherance of that crime (the “Initial Indictment”). (Doc. No. 53.) The

Initial Indictment alleged that Petitioner and his co-defendant, Adony Nina, managed the

organization in question for several years, during which time Petitioner performed various tasks

in furtherance of the conspiracy, ranging from delivering drugs to intermediary members of the

conspiracy to selling drugs directly to customers. (See App’x 115, 417–18, 547, 553–54, 565.) At

Petitioner’s arraignment on the Initial Indictment, Magistrate Judge Frank Maas appointed

Attorney Jill Shellow to represent him pursuant to the Criminal Justice Act, 18 U.S.C. § 3006A.

(Doc. No. 63; App’x 4.)

       On September 10, 2013, a day after Petitioner had expressed discontent with Shellow’s

representation during a pre-trial conference, Shellow submitted a letter to the Court indicating that

Petitioner wanted the Court to appoint him new counsel. (Doc. No. 128.) Shellow stated that she

“interpret[ed] [Petitioner’s] position” to be that he felt she had “not followed his instructions” and

that he did not “trust [her] to act in a manner consistent with his best interests.” (Id. at 1.) At a

pretrial conference held the next day, Petitioner advised the Court that he and Shellow lacked

“chemistry” (App’x 53–55), and that although Shellow had visited him multiple times in prison

“nothing [was] being done” on his case (App’x 65–66).              The parties also discussed the

government’s open plea offer of 151 to 188 months’ imprisonment (App’x 64–66), as well as the

government’s intention to seek a superseding indictment charging Petitioner, but not his co-

defendants, with an additional count of conspiracy to distribute PCP (the “Superseding

Indictment”) (App’x 61–62). Although the Court reserved decision on Petitioner’s request for new

counsel, it subsequently issued an Order denying Petitioner’s request, finding that “Defendant and

                                                  2
           Case 1:16-cv-09992-RJS Document 10 Filed 07/13/20 Page 3 of 16



Counsel [were] communicating,” that “Counsel appear[ed] to be fulfilling her duties,” and that

Petitioner had offered “no reason that would [justify a] substitution of counsel that could not apply

equally to any unhappy defendant.” (Doc. No. 129.) The government thereafter sought and

obtained a Superseding Indictment that charged Petitioner with participating in a conspiracy to

distribute PCP in addition to the other charges previously contained in the Initial Indictment. 2

         With trial scheduled to commence on October 15, 2013, Petitioner rejected a total of three

plea offers from the government. On September 23, 2013, Petitioner emailed Shellow to let her

know that unless the government would agree to charge him under a different statutory provision

with a lower mandatory minimum, he would not take the original plea deal discussed at the

September 11, 2013 conference. (Doc. No. 618-1.) In her response a few hours later, Shellow

advised Petitioner that she “ha[d] . . . spoken with the government,” which would “not agree to

reinstate the old offer” but was willing to offer Petitioner a new plea deal of 188 to 235 months’

imprisonment. (Id.) Shellow cautioned Petitioner that the new deal was still “a lot better” than

what he would get if convicted after a trial. (Id.) On September 26, 2013, Shellow again emailed

Petitioner, advising him to accept the second offer since there was “more than sufficient proof for

the jury to find” that he was guilty, and that if he were convicted at trial, his “sentence [would] be

significantly longer than the 188-235 months offered by the government.” (Doc. No. 618-2.)

Shellow also advised Petitioner that should he proceed to trial, the government was likely to “file

a prior felony information pursuant to Sect. 851,” thereby increasing his mandatory minimum

sentence to “20 years on each of the drug conspiracies.” (Id.) Petitioner nevertheless rejected the


2
  The Superseding Indictment named Petitioner in three of its five counts. Count One charged Petitioner and Nina
with conspiracy to possess with intent to distribute heroin and crack cocaine, in violation of 21 U.S.C. §§ 841(b)(1)(A),
846. Count Two charged Petitioner with conspiracy to possess with intent to distribute PCP, in violation of 21 U.S.C.
§§ 841(b)(1)(A), 846. Count Four charged Petitioner and Nina with using and possessing a firearm in furtherance of
a drug trafficking crime, in violation of 18 U.S.C. §§ 924(c)(1)(A)(i), 924(c)(1)(A)(ii), 924(c)(1)(A)(iii). Petitioner
was not charged in connection with Counts Three and Five, which were limited to Nina and his other co-defendants.
(Doc. No. 130.)
                                                           3
          Case 1:16-cv-09992-RJS Document 10 Filed 07/13/20 Page 4 of 16



offer. (Petition at 9.) Finally, during a pretrial conference on October 15, 2013, Shellow confirmed

that Petitioner would not accept the government’s final plea offer, which provided for a Guidelines

range of 210 to 262 months’ imprisonment. (S. App’x 52.) The government then filed a prior

felony information based on Petitioner’s prior conviction of attempted criminal possession of a

controlled substance in the fourth degree, in violation of Section 110/220.091 of the New York

State Penal Law. (Id.; see Doc. No. 188) The prior felony information exposed Petitioner to a

mandatory minimum term of 20 years’ imprisonment on Counts One and Two. (S. App’x 52.)

Petitioner confirmed on the record he had previously seen the prior felony information. (S. App’x

52–53.)

       Trial for Petitioner and Nina, the only other individual from the Initial Indictment who had

not pleaded guilty, began on October 15, 2013. On October 21, 2013, during the second week of

trial, Petitioner again requested new counsel, and, in the alternative, requested to proceed pro se

because he and counsel had “no communication.” (App’x 216.) Petitioner stated that he sought

new counsel because Shellow had not asked specific questions during cross-examination that he

had suggested she ask. (App’x 216–17.) The Court noted that there was “nothing to suggest that

Ms. Shellow ha[d] been anything other than effective,” and that a “lawyer doesn’t have to ask

every question put to him or her by a client.” (App’x 217.) The Court nonetheless granted

Petitioner’s request to proceed pro se, but appointed Shellow as standby counsel without objection

from Petitioner. (App’x 219.) For the remainder of the trial, Shellow continued to provide

assistance to Petitioner, including promptly voicing Petitioner’s concerns regarding access to 3500

material. (App’x 220.)

       On October 31, 2013, the jury returned a guilty verdict on all counts against Petitioner and

Nina. (App’x 703–04.) The verdict form included special interrogatories regarding the drug

weight for each defendant. (Doc. No. 195.) As to Count One, the jury found that Petitioner

                                                 4
         Case 1:16-cv-09992-RJS Document 10 Filed 07/13/20 Page 5 of 16



participated in a conspiracy to distribute or possess with intent to distribute heroin and crack

cocaine, and “knew or reasonably should have foreseen that the conspiracy involved one kilogram

or more of mixtures and substances containing a detectable amount of heroin . . . [and] 280 grams

or more of mixtures and substances containing a detectable amount of cocaine base in a form

known as crack.” (App’x 703.) On Count Two, the jury found that Petitioner participated in a

conspiracy to distribute or possess with intent to distribute PCP, and “knew or reasonably should

have foreseen that the conspiracy involved . . . one kilogram or more of mixtures and substances

containing a detectable amount of PCP.” (Id.) It further found him guilty of “possessing a firearm

in furtherance of the narcotics conspiracy charged in Count One and Count Two” and that the

firearm was discharged. (App’x 704.) Immediately after the jury was excused, Petitioner asked

if he could “step down” as his own counsel and requested that the Court re-appoint Shellow to

represent him in connection with post-trial motions and sentencing. (Id.) The Court told Petitioner

that “[i]f [he] would like somebody else [to represent him,] [the Court] could revisit that,” but

Petitioner confirmed that he “would like to have Ms. Shellow back for this.” (Id.) The Court

granted his request. (Id.)

       Nevertheless, on January 4, 2014, Petitioner again requested new counsel, contending that

“nothing ha[d] been done” with respect to his post-trial motions or appeal, and that he and counsel

could “not reach common ground.” (Doc. No. 233.) On January 21, 2014, Petitioner submitted a

“motion to relieve counsel” on the basis that Shellow had provided ineffective assistance prior to,

during, and after trial. (Doc. No. 238.) Petitioner raised a number of arguments, including that

counsel failed to provide certain documents to Petitioner, that she “conspired with the Assistant

United States Attorney to admit the untimely 851 information knowing it was suppose[d] to be

filed before trial,” and that they had never discussed the plea offers. (Id.) The Court thereafter

held a hearing, during which it noted that “most of the allegations contained in the current motion

                                                5
         Case 1:16-cv-09992-RJS Document 10 Filed 07/13/20 Page 6 of 16



. . . relate[d] to things that took place before and, at the latest, during the trial,” and thus did not

support Petitioner’s motion for new counsel now in light of his expressed desire to have Shellow

represent him for sentencing. (Doc. No. 260 at 7–8.) The Court nonetheless granted the motion

and appointed David Touger as counsel because “the nature of the allegations and . . . the tenor of

the relationship at least as reflected in Mr. Antomattei’s latest motion suggest[ed] . . . that it would

be difficult for Ms. Shellow to continue to represent Mr. Antomattei.” (Id. at 8.) Touger

represented Petitioner at sentencing, during which Petitioner was sentenced principally to 360

months’ imprisonment – 276 months on both Counts One and Two, to run concurrently, and 84

months on Count Four, to run consecutively. (Doc. No. 333.)

       Touger filed a direct appeal on Petitioner’s behalf, arguing, among other things, that the

district court erred in refusing to grant Petitioner’s request for new counsel after the September 11,

2013 hearing. (2d Cir. No. 14-2187, Doc. No. 24.) On April 22, 2015, the Second Circuit affirmed

the conviction and judgment by summary order, holding that the Court did not violate Petitioner’s

Sixth Amendment right to counsel when it refused to appoint substitute counsel. See United States

v. Nina, 607 F. App’x 33, 36 (2d Cir. 2015). It found that “[t]he District Court carefully inquired

into the state of defendant’s relationship with his counsel” during the September 11, 2013 hearing,

and “issued a thoughtful order denying Antomattei’s motion.” Id. at 35. It further noted that “[t]he

District Court also acted well within its discretion in casting doubt on defendant’s claim that there

was a total breakdown in communication between him and his counsel,” particularly because his

claims “were belied by the frequent communication between counsel and defendant during the

pre-trial proceedings, their significant interactions during the trial, and defendant’s request for his

counsel to be reinstated after the verdict.” Id. at 35–36. On January 13, 2016, Petitioner’s

conviction became final when the U.S. Supreme Court denied his Petition for a Writ of Certiorari.

(2d Cir. No. 14-2187, Doc. No. 71.)

                                                   6
         Case 1:16-cv-09992-RJS Document 10 Filed 07/13/20 Page 7 of 16



       On December 28, 2016, Petitioner filed the instant habeas petition. Because Petitioner

filed his petition pro se, the Court reads “his submissions broadly so as to determine whether they

raise any colorable legal claims.” Parisi v. United States, 529 F.3d 134, 139 (2d Cir. 2008). First,

Petitioner argues that his sentence is invalid because the jury never considered his individual

culpability when determining the drug quantity in Counts One and Two – conspiring to possess

with intent to distribute heroin, crack cocaine, and PCP. (Petition at 1, 6.) Second, Petitioner

argues that Shellow provided ineffective assistance of counsel.           (Petition at 9–10.)    The

government responds that Petitioner’s claim regarding drug quantity is procedurally barred, and

that his claims are meritless in any event. Additionally, Shellow submitted a sworn affirmation

contesting Petitioner’s ineffective assistance claims. In his reply, Petitioner contends that his

argument regarding the jury’s findings of drug weight is not procedurally barred because it was

novel and because he received ineffective assistance of appellate counsel. The Court addresses

Petitioner’s arguments in turn.

                                               II. DISCUSSION

       Section 2255 enables a prisoner who was sentenced by a federal court to petition that court

to vacate, set aside, or correct the sentence on the grounds that “the sentence was imposed in

violation of the Constitution or laws of the United States, or that the court was without jurisdiction

to impose such sentence, or that the sentence was in excess of the maximum authorized by law, or

is otherwise subject to collateral attack.” 28 U.S.C. § 2255(a). Relief under Section 2255 is

generally available “only for a constitutional error, a lack of jurisdiction in the sentencing court,

or an error of law or fact that constitutes a fundamental defect which inherently results in a

complete miscarriage of justice.” United States v. Bokun, 73 F.3d 8, 12 (2d Cir. 1995) (internal

quotation marks omitted). “Because collateral challenges are in tension with society’s strong

interest in the finality of criminal convictions, the courts have established rules that make it more

                                                  7
           Case 1:16-cv-09992-RJS Document 10 Filed 07/13/20 Page 8 of 16



difficult for a defendant to upset a conviction by collateral, as opposed to direct, attack.” Yick Man

Mui v. United States, 614 F.3d 50, 53 (2d Cir. 2010) (internal quotation marks omitted).

         One such rule is the “procedural default rule,” which “prevents claims that could have been

brought on direct appeal from being raised on collateral review absent cause and prejudice.” Id.

at 54. In other words, “‘[i]n order to raise a claim that could have been raised on direct appeal, a

[Section] 2255 petitioner must show cause for failing to raise the claim at the appropriate time and

prejudice from the alleged error.’” Id. (quoting Marone v. United States, 10 F.3d 65, 67 (2d Cir.

1993)). The first prong – cause – “requires the movant to show that something ‘external to the

petitioner, something that cannot be fairly attributed to him,’ resulted in his failure to raise a claim

on direct appeal.” United States v. Ortiz, 962 F. Supp. 2d 565, 570 (S.D.N.Y. 2013) (emphasis in

original) (quoting Coleman v. Thompson, 501 U.S. 722, 753 (1991)).

         To overcome a procedural bar, a habeas petitioner can establish cause if his claim “is so

novel that its legal basis is not reasonably available to counsel.” Reed v. Ross, 468 U.S. 1, 16

(1984). A habeas petitioner can also establish cause by showing he received constitutionally

ineffective assistance of counsel. McCleskey v. Zant, 499 U.S. 467, 493-94 (1991). 3 The Sixth

Amendment to the United States Constitution guarantees a criminal defendant’s right to the

assistance of counsel. U.S. Const. amend. VI (“In all criminal prosecutions, the accused shall

enjoy the right . . . to have the Assistance of Counsel for his defence.”). When challenging the

effectiveness of counsel’s assistance, a party must demonstrate both of the prongs set forth in

Strickland v. Washington, specifically, that (1) counsel’s representation “fell below an objective

standard of reasonableness” measured against “prevailing professional norms,” and (2) this



3
  Petitioner also argues that his trial counsel provided ineffective assistance of counsel. In addition to constituting
“cause” that would overcome a procedural bar, constitutionally ineffective assistance of counsel can be raised as an
independent ground for habeas relief that is not subject to the procedural default rule. See Harrington v. United States,
689 F.3d 124, 129 (2d Cir. 2012).
                                                           8
         Case 1:16-cv-09992-RJS Document 10 Filed 07/13/20 Page 9 of 16



“deficient performance prejudiced the defense” in the sense that “there is a reasonable probability

that, but for counsel’s unprofessional errors, the result of the proceeding would have been

different.” 466 U.S. 668, 687–88, 694 (1984). A court must reject a movant’s ineffective

assistance of counsel claim if it fails to meet either prong. Gonzalez v. United States, 722 F.3d

118, 130 (2d Cir. 2013) (citing Strickland, 466 U.S. at 687, 690, 694, and Bennett v. United States,

663 F.3d 71, 84 (2d Cir. 2011)).

       When evaluating counsel’s conduct, a court must do so “on the basis of the facts of the

particular case, ‘viewed as of the time of counsel’s conduct,’ and may not use hindsight to second-

guess his strategy choices.” Mayo v. Henderson, 13 F.3d 528, 533 (2d Cir. 1994) (quoting

Strickland, 466 U.S. at 690). “Actions and/or omissions taken by counsel for strategic purposes

generally do not constitute ineffective assistance of counsel.” Gibbons v. Savage, 555 F.3d 112,

122 (2d Cir. 2009) (citing Strickland, 466 U.S. at 690–91); see also Strickland, 466 U.S. at 690

(“[S]trategic choices made after thorough investigation of law and facts relevant to plausible

options are virtually unchallengeable.”).

       As to claims of ineffective assistance of appellate counsel, the Supreme Court has held that

a defendant does not have a constitutional right to insist that counsel raise every non-frivolous

issue on appeal. Jones v. Barnes, 463 U.S. 745, 750-51 (1983). Instead, “counsel, as a matter of

professional judgment,” must decide which arguments to present to the appellate court. Id. at 751.

The Supreme Court has observed that “[e]xperienced advocates since time beyond memory have

emphasized the importance of winnowing out weaker arguments on appeal and focusing on one

central issue if possible, or at most on a few key issues.” Id. at 751–52. Indeed, any standard

requiring appellate counsel “to raise every ‘colorable’ claim suggested by a client would disserve

the . . . goal of vigorous and effective advocacy.” Id. at 754. Thus, to establish ineffective

assistance based on a failure to raise a viable argument on appeal, a petitioner must show that

                                                 9
          Case 1:16-cv-09992-RJS Document 10 Filed 07/13/20 Page 10 of 16



counsel “omitted significant and obvious issues while pursuing issues that were clearly and

significantly weaker.” Mayo, 13 F.3d at 528. Overall, however, “counsel is strongly presumed to

have rendered adequate assistance and made all significant decisions in the exercise of reasonable

professional judgment.” Strickland, 466 U.S. at 690.

                                     A. Convictions Under 21 U.S.C. § 841

        As explained above, Petitioner argues that his sentence for his convictions under 21 U.S.C.

§ 841 is invalid “because his individual culpability was not found by the jury,” and he was instead

“sentenced based on the entire quantity of drugs in the conspiracy.” (Reply at 1, 5–6.) 4 In response

to the government’s argument that his claim is procedurally barred (Answer at 16–19), Petitioner

contends that he has shown “cause” sufficient to overcome procedural default because (1) the issue

of individual culpability issue is “novel” and (2) his appellate counsel was ineffective (Reply at 7–

8). The Court disagrees.

        First, Petitioner’s claim is clearly not novel, and there was certainly nothing to prevent him

from raising this argument before sentencing or on appeal. Put simply, Petitioner points to no

intervening and controlling case law that renders his sentence or his conviction invalid. See Reed,

468 U.S. at 17 (explaining that novelty exists where the Supreme Court “has articulated a

constitutional principle that had not been previously recognized but which is held to have

retroactive application”).

        Petitioner’s second argument – that appellate counsel was ineffective – similarly fails. As

an initial matter, the record reflects that Touger filed a direct appeal arguing that the district court

erred in denying Petitioner’s motion for new counsel and counsel’s request for a continuance. (2d



4
  Petitioner’s states that he “does not argue whether a judge can use drug quantity and type to enlarge a defendant’s
sentence.” (Reply at 6 (emphasis in original).) The Court therefore interprets Petitioner’s argument to be only as to
the imposition of the mandatory minimum under 21 U.S.C. § 841.

                                                        10
        Case 1:16-cv-09992-RJS Document 10 Filed 07/13/20 Page 11 of 16



Cir. No. 14-2187, Doc. No. 24.) Petitioner argues that Touger was ineffective because he “was

aware the claim [concerning the jury’s findings of drug quantity] existed” but nonetheless “ignored

the Petitioner’s request to argue all preserved issues on appeal.” (Reply at 8.) But Petitioner

clearly has no constitutional right to have counsel raise every non-frivolous issue, Jones, 463 U.S.

at 754, and Petitioner has not shown that his specific claim was so “significant and obvious” that

Touger was ineffective for failing to raise it, see Mayo, 13 F.3d at 533.

       But even if it could be argued that Petitioner’s procedural default was excused, Petitioner’s

legal argument clearly fails on the merits. Under well-established Second Circuit law, “where an

indictment alleges a conspiracy involving the weight-related provisions of 21 U.S.C. § 841, the

[g]overnment’s burden of proof includes the requirement that a co-conspirator defendant at least

could have reasonably foreseen the type and quantity of the substance about which [he] conspired.”

United States v. Thompson, 528 F.3d 110, 119 (2d Cir. 2008), as amended (July 1, 2008) (internal

quotation marks omitted); see also United States v. Pauling, 924 F.3d 649, 657 (2d Cir. 2019)

(“The drug quantity attributable to a defendant knowingly participating in a drug distribution

conspiracy includes (1) transactions in which he participated directly, (2) transactions in which he

did not personally participate, but where he knew of the transactions or they were reasonably

foreseeable to him, and (3) quantities he agreed to distribute or possess with intent to distribute

regardless of whether he ultimately committed the substantive act.” (internal quotation marks

omitted)). The out-of-Circuit cases that Petitioner cites are not to the contrary. (See Petition at 6.)

For example, in United States v. Daniels, the Fourth Circuit held, in an unpublished opinion, that

the jury must be instructed as to “the amount of drugs ‘attributable’ to the individual defendant as

a co-conspirator, as opposed to the quantity of drugs distributed by the entire conspiracy,” because

a defendant is only “responsible for offenses committed by another co-conspirator if the


                                                  11
         Case 1:16-cv-09992-RJS Document 10 Filed 07/13/20 Page 12 of 16



conspirator was a member of the conspiracy when the offense was committed, and if the offense

was committed in furtherance of, or as a foreseeable consequence of, the conspiracy.” 323 F.

App’x 201, 213–14 (4th Cir. 2009), as corrected (June 19, 2009) (emphasis added).

        The jury here was accurately instructed on the law. Indeed, the Court expressly advised

the jury that “each defendant is responsible for all quantities of narcotics that [the jury] [finds] he

personally distributed or possessed with intent to distribute” and “any quantities of a narcotic

distributed by co-conspirators as long as [they] were reasonably foreseeable to the defendant and

were within the scope of the criminal activity that [he] jointly undertook.” (App’x 681.) We

presume that juries follow their instructions. See United States v. Whitten, 610 F.3d 168, 191 (2d

Cir. 2010). Here, the jury specifically found that Petitioner was liable for participating in the

heroin and crack conspiracy charged in Count One as well as the PCP conspiracy in Count Two,

and “knew or reasonably should have foreseen that the conspirac[ies] involved one kilogram or

more of mixtures and substances containing a detectable amount of heroin, . . . 280 grams or more

of mixtures and substances containing a detectable amount of cocaine base in a form known as

crack, . . . [and] one kilogram or more of mixtures and substances containing a detectable amount

of PCP.” (App’x 703.) Thus, even if Petitioner’s claim were not procedurally barred, it would

fail on the merits.

                B. Ineffective Assistance of Counsel Claim Under Sixth Amendment

        In addition, Petitioner argues that his trial counsel was ineffective because she provided

inaccurate advice regarding conspiracy liability (Petition at 9–10; see also Reply at 2), and

inadequately counseled him regarding the consequences of pleading guilty versus going to trial

(Petition at 9; see also Reply at 2–4). Although ineffective assistance of counsel claims may be

raised for the first time in a Section 2255 petition rather than direct appeal, see Massaro v. United

States, 538 U.S. 500 (2003), it is nevertheless clear that Petitioner’s claims lack merit.

                                                  12
        Case 1:16-cv-09992-RJS Document 10 Filed 07/13/20 Page 13 of 16



                             1. Counsel’s Advice Regarding Conspiracy

       First, Petitioner argues that his trial counsel provided inaccurate advice about conspiracy

liability – specifically, that he “could be indicted for conspiracy if [he] did not conspire with

anyone.” (Petition at 9–10.) Trial counsel counters in a sworn affirmation that “on multiple

occasions and at all times, [she] explained to [Petitioner] that a conspiracy is an agreement between

at least two people to violate federal law,” but that “the [g]overnment was not required to identify

by name in the indictment his co-conspirator or co-conspirators.” (Affirmation at 6.)

       As an initial matter, Petitioner’s belated contention that Shellow incorrectly advised him

on the law of conspiracy is unsupported by anything in the record. The issue of trial counsel’s

effectiveness was extensively discussed before, during, and after trial. Despite making three

separate motions for new counsel, Petitioner never expressed the view that counsel was in any way

incompetent, let alone that she misled him as to the elements of the conspiracy counts. (See

Petition at 9–10.)

       And while it is possible that Petitioner may have misunderstood counsel’s advice regarding

the law of conspiracy, “there is no duty for an attorney to insure that [her] client understands all

that he is told. Indeed, such a standard would present obvious difficulties, not the least of which

is that counsel has no way to measure what someone does or does not understand.” Martinez v.

Capra, No. 13-cv-3657 (RA) (RLE), 2016 WL 127587, at *4 (S.D.N.Y. Jan. 11, 2016) (quoting

Kratsas v. United States, 102 F. Supp. 2d 320, 325 (D. Md. 2000), aff’d, 9 F. App’x 107 (4th Cir.

2001)), aff’d, 675 F. App’x 46 (2d Cir. 2017); see also Romano v. United States, No. 88-cr-919

(PKL), 1995 WL 566005, at *1 (S.D.N.Y. Sept. 22, 1995) (“The subjective understanding of the

client is not the benchmark; rather, the reasonableness of counsel’s efforts to communicate the

plea offer to his client determines whether the Strickland standard has been met.”), aff’d sub nom.,


                                                 13
        Case 1:16-cv-09992-RJS Document 10 Filed 07/13/20 Page 14 of 16



United States v. Gambino, 101 F.3d 683 (2d Cir. 1996). Nor is there anything in the record to

suggest that counsel’s explanation was objectively inadequate or that Petitioner sought to

communicate his confusion to counsel or otherwise remedy it. Thus, Petitioner’s subjective

disbelief in his counsel’s advice, even after the government expressed in open court that it would

file the Superseding Indictment as to Petitioner alone, cannot be attributed to ineffective assistance.

       Moreover, even if Counsel did misstate the law, Petitioner has clearly not shown prejudice.

In the context of plea bargaining, a petitioner may show prejudice by demonstrating that he would

have received and accepted a guilty plea with a lower sentence but for counsel’s errors. See

Missouri v. Frye, 132 S. Ct. 1399, 1409 (2012); Lafler v. Cooper, 132 S. Ct. 1376, 1391 (2012)

(finding prejudice where the defendant showed that, but for counsel’s deficient performance, there

was a reasonable probability that the court would have accepted a guilty plea with a sentence less

than a third of the length of the sentence he received after trial). Petitioner’s statements in open

court reflect his intent to reject the plea deal because of the “astronomical numbers” in the existing

offer. (App’x 49.) He stated that counsel could not “force” or “try to persuade [him] to try to take

[the plea offer] without an option for trial.” (Id.) The record is clear that Petitioner rejected the

initial plea – and two subsequent plea offers – because he was unhappy with the content of those

offers, not because he misunderstood counsel’s explanation of conspiracy law.

                                      2. Prior Felony Information

       Petitioner next argues that he did not have the “benefit of [his] attorney’s advice” when

considering the second and third plea offers because of a “lack of communication with [his]

attorney,” and that “at no time did [his] co[u]nsel advise [him] of the consequences of taking a

plea versus going to trial” or warn him that the government would file a prior felony information.

(Petition at 9.) In his Reply, Petitioner shifts his focus, arguing that counsel was ineffective for

                                                  14
         Case 1:16-cv-09992-RJS Document 10 Filed 07/13/20 Page 15 of 16



failing to warn him, prior to the expiration of the first plea offer, of the government’s intent to file

a prior felony information. (Reply at 4.)

        As is clear from the emails attached to Shellow’s Affirmation – the validity of which

Petitioner does not dispute – counsel advised Petitioner about the consequences of rejecting the

second plea offer, saying that “there is more than sufficient proof for the jury to find . . . that you

are guilty, and if you are convicted after a trial your sentence will be significantly longer than the

188–235 months offered by the government.” (Doc. No. 618-2.) And as early as September 26,

2013, counsel warned Petitioner that the government had expressed its intent to file a prior felony

information. (Id.) Additionally, during the October 15, 2013 pretrial conference, the parties and

the Court discussed the consequences of the prior felony information in detail before the

government submitted it to the Court. (S. App’x 52–53.) Petitioner confirmed that he had

previously seen and understood the prior felony information. (Id.)

        As for Petitioner’s contention that counsel was ineffective at the time of the initial plea

offer for failing to inform him “[t]hat the government intended to file enhanced penalties if [he]

rejected the plea offers” (Reply at 4), even assuming that counsel failed to warn Petitioner of the

potential consequences of refusing to plead guilty at that time, Petitioner cannot establish

prejudice. Petitioner rejected both the second and third plea offers after counsel made clear the

government intended to file the prior felony information if he did not plead guilty. (S. App’x 52–

53.) In fact, during the October 15, 2013 pretrial conference, the government explicitly stated that

it had waited to file the prior felony information because it “wanted to see what Mr. Antomattei’s

response was going to be to the government’s plea offer.” (S. App’x 52.) As discussed above,

Petitioner’s intent to take his case to trial is clear from the record, and was discussed thoroughly




                                                  15
         Case 1:16-cv-09992-RJS Document 10 Filed 07/13/20 Page 16 of 16



during each of the prior three hearings where he sought new counsel. In sum, Petitioner has again

made no showing that his trial counsel provided ineffective assistance.

                                          CONCLUSION

         For the reasons set forth above, IT IS HEREBY ORDERED THAT the Petition is denied.

The Clerk of the Court is respectfully directed to terminate the motion pending at 12-cr-322

document number 614, close 16-cv-9992, and mail a copy of this Opinion and Order to Petitioner.

         This Court declines to issue a certificate of appealability because there has been no

“substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2); see United

States v. Perez, 129 F.3d 255, 259 (2d Cir. 1997). Further, the Court finds, pursuant to 28 U.S.C.

§ 1915(a)(3), that any appeal from the order denying petitioner’s motion would not be taken in

good faith. See Feliz v. United States, No. 01-cv-554 (JFK), 2002 WL 1964347, at *7 (S.D.N.Y.

Aug. 22, 2002).

SO ORDERED.

Dated:          July 13, 2020
                New York, New York

                                                    RICHARD J. SULLIVAN
                                                    United States Circuit Judge
                                                    Sitting by Designation




                                               16
